978 F.2d 716
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Irvin HOWERY, Defendant-Appellant.
No. 92-10227.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1992.*Decided Nov. 6, 1992.

Before BOOCHEVER, NOONAN and O'SCANNLAIN, Circuit Judges.


1
ORDER**


2
The sentence imposed by the district court pursuant to 21 U.S.C. § 841(b)(1)(B)(vii) and U.S.S.G. § 2D1.1 is AFFIRMED.   United States v. Belden, 957 F.2d 671, 675-76 (9th Cir.1992), cert. denied, --- U.S. ----, 61 U.S.L.W. 3262 (U.S.1992), and  United States v. Jordan, 964 F.2d 944, 947 (9th Cir.1992), are dispositive of the issues raised by defendant on appeal.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3